 



EXHIBIT 10.46
TANDY BRANDS ACCESSORIES, INC.
STOCK PURCHASE PROGRAM
(AS AMENDED AND RESTATED
EFFECTIVE DECEMBER 1, 2005)
ARTICLE I
PURPOSE AND SCOPE
     The Tandy Brands Accessories, Inc. Stock Purchase Program (the “Program”)
provides employees of Tandy Brands Accessories, Inc. and its participating
affiliates and associates (both collectively called “Tandy Brands Accessories”
or “Company”) an opportunity for convenient and regular personal investments in
the common stock, $1.00 par value per share (“Stock”), of Tandy Brands
Accessories.
     The Program provides for matching contributions by the Company (“Company
Contributions”) of twenty-five percent (25%) or fifty percent (50%) of employee
payroll deductions which are invested in Stock.
WITNESSETH:
WHEREAS, the Company originally established the Program, effective January 1,
1991, for the benefit of its employees and employees of its affiliates that
participate in the Program;
WHEREAS, the Program has been amended from time to time to (i) modify the
Company Contribution eligibility requirements, and (ii) make necessary changes
to the terms of the Program so that the employees of H.A. Sheldon, Ltd. (“H.A.
Sheldon”), a Canadian subsidiary of the Company, could participate in the
Program; and
WHEREAS, the Company now wishes to amend and restate the Program to incorporate
the prior amendments and to make certain other conforming changes so that the
terms of the Program reflect how the Program is currently administered;
NOW, THEREFORE, effective December 1, 2005, in consideration of the premises and
the covenants herein contained, the Company hereby adopts the Program, as
amended and restated, as follows:
ARTICLE II
PARTICIPATION IN THE PROGRAM
     A. Adoption of Program. Tandy Brands Accessories adopts the Program for all
or part of its employees as its Board of Directors may in its discretion
approve.
     B. Eligibility. The Program has two levels of Company Contributions (25%
and 50%) with each level having different eligibility requirements, as follows:

 



--------------------------------------------------------------------------------



 



     1. Level One Participants: Eligibility for 25% Company Contribution. Any
employee of Tandy Brands Accessories and its divisions (and subsidiaries which
have adopted the Program) may participate in the Program with a 25% Company
Contribution if:
     (a) The employee is of legal age; and
     (b) The employee has been (i) continuously employed by this Company for at
least six (6) months, but less than one (1) year, or (ii) continuously employed
by the Company for one (1) year or more, and contributing to the Tandy Brands
Accessories, Inc. Employees Investment Plan (the “Plan”); and
     (c) The employee’s employment contemplates that the employee will regularly
work a minimum of twenty (20) hours per week; and
     (d) The employee’s conditions of employment are not governed by a
collective bargaining agreement between employee representatives and the
Company.
     2. Level Two Participants: Eligibility for 50% Company Contribution. Any
employee of Tandy Brands Accessories and its divisions (and subsidiaries which
have adopted the Program) may participate in the Program with a 50% Company
Contribution if:
     (a) The employee satisfies the eligibility requirements for the 25% Company
Contribution set forth in ARTICLE II-B-1 above; and
     (b) The employee has been continuously employed by the Company for two (2)
years or more.
     With respect to ARTICLE II-B-1-b and 2-b, an employee’s employment with
H.A. Sheldon shall count as employment with the Company for purposes of the
continuous employment requirement.
     C. Application for Participation. In order to become a Participant
hereunder, each eligible employee shall execute a written application, on a form
to be furnished by the Company, wherein the employee shall evidence:
     1. His/her intent to participate in the Program;
     2. His/her consent for payroll deductions in accordance with ARTICLE III
below; and
     3. His/her acknowledgment and consent to pay the taxes resulting from the
Company Contributions during the taxable year in which the Company Contributions
are made, in accordance with any applicable statutes or regulations concerning
taxation.
     Once an employee has completed the necessary service for participation in
the Program, and if necessary to meet the eligibility requirements, has become a
participant or has executed and delivered an appropriate application for
participation in the Plan, the employee may file an application for
participation at any time thereafter. Participation in the Program shall not
become effective, however, until the

2



--------------------------------------------------------------------------------



 



start of the next pay period after the application is received by the Company.
ARTICLE III
EMPLOYEE CONTRIBUTIONS
     A. Rate of Payroll Deduction.
     1. Participants may elect to have payroll deductions withheld at the rate
of five percent (5%) or ten percent (10%) of Earnings (as defined in ARTICLE
XVIII).
     2. Participants shall designate their rate of payroll deduction by means of
a signed payroll deduction authorization form. The initial rate of deduction
authorized by the Participant shall become effective with the first day of the
pay period following the date on which the authorization is received by the
appropriate payroll department. The initial authorization shall continue in
effect, notwithstanding any change in the Participant’s Earnings, until the
Participant authorizes a change in his rate of deduction, as provided in ARTICLE
III-B-1 below, or until the Participant becomes ineligible for the Program.
Deductions made pursuant to such authorization are called “Employee Payroll
Deductions.”
     B. Changes in Employee Contributions. Without withdrawing from the Program,
a Participant may at any time by written notice to the payroll department
suspend, increase, or decrease Employee Payroll Deductions. Any such notice of
suspension, increase, or decrease of Employee Payroll Deductions shall be
effective as soon as is administratively practicable following its receipt by
the payroll department, but in no event later than the first payroll period in
the month following receipt of notice.
     If a Participant is also a participant in the Plan, the Participant’s
Employee Payroll Deductions will automatically be suspended if the Participant’s
contributions to the Plan are suspended for any reason. A Participant’s Employee
Payroll Deductions will automatically resume at the level elected by the
Participant prior to the suspension of the Participant’s Employee Payroll
Deductions when the Participant’s contributions resume under the Plan.
     1. Procedure. Changes in the percentage rates of Employee Payroll Deduction
shall be made by signing a new payroll deduction authorization on a form
authorized by Tandy Brands Accessories.
     C. Special Catch-up Contribution for Certain Employees of H.A. Sheldon.
Notwithstanding any other provision of the Program, employees of H.A. Sheldon
who begin participating in the Program during September 1995 shall be given a
special election to make a catch-up contribution to the Program for July and
August 1995 to the extent such employees were employed by H.A. Sheldon during
such months. H.A. Sheldon employees who are eligible for this catch-up
contribution may elect to make such contribution by completing the special
catch-up contribution section of the payroll deduction authorization form
provided by the Company. The payroll deductions necessary for an employee’s
special catch-up contribution shall be made during the pay period following the
date on which the payroll authorization is received by the appropriate payroll
department. Thereafter, an H.A. Sheldon’s employee’s payroll deductions shall be
as designated by such employee in

3



--------------------------------------------------------------------------------



 



accordance with ARTICLE III-A and as may be changed in accordance with ARTICLE
III-B.
ARTICLE IV
CREDITS TO PARTICIPANT’S ACCOUNTS
     A. Monthly Credits. As of the end of each calendar month the following
credits shall be made to each Participant’s account:
     1. Employee Payroll Deductions. The amount of Employee Payroll Deductions
withheld during such month shall be credited to each Participant’s account.
     2. Company Contributions. The amount of the Company Contribution credited
on a monthly basis to each Participant’s account shall be either twenty-five
percent (25%) or fifty percent (50%) of the Employee Payroll Deduction, which
shall be determined on the basis of each Participant’s eligibility status as set
forth in ARTICLE II-B, above.
     3. Application of Monthly Credits. The Employee Payroll Deductions and
Company Contributions shall be used for the acquisition of Stock monthly and
shall be credited to the Participant’s account as Stock and as fractional
shares, if necessary, on the basis of a price (the “Stock Price”) equal to the
average of the closing prices of the Stock on the NASDAQ National Market System
for each trading day in the month for which credits are made. Provided, however,
with respect to employees of H.A. Sheldon, the Stock Price shall be the purchase
price of the Stock on the Purchase Date described in the second paragraph of
ARTICLE VI-A.
     4. Dividend Income on Stock. Any cash dividends paid with respect to the
Stock shall be paid to each Participant on the basis of all the Stock and
fractional shares credited to the Participant’s account as of the record date
designated for such dividend. Dividend payments shall be made to Participants at
the same time such payments are made to all other stockholders of the Company.
     All rights and warrants for a whole share of Stock shall also be
distributed to each Participant. All rights and warrants for less than a full
share of Stock shall be sold and the net proceeds promptly paid to the
Participant.
     5. Stock Splits. Any Stock issuable by the Company as a stock dividend or
stock split shall be credited to each Participant’s account (in an amount per
share equivalent to any dividend actually paid during such month on its Stock
then outstanding) on the basis of all Stock and fractional shares credited to
the Participant’s account as of the record date designated by the Company for
such dividend or split.

4



--------------------------------------------------------------------------------



 



ARTICLE V
TRANSFERS TO THE PROGRAM
     A. Employee Payroll Deductions. The Company shall transfer to the Program
the Employee Payroll Deductions of each Participant as soon as practicable after
the payroll period nearest the end of the calendar month in which such Employee
Payroll Deductions are withheld.
     B. Company Contributions. The Company shall transfer to the Program the
Company Contribution for each Participant as soon as practicable after the
payroll period nearest the end of the calendar month in which the Employee
Payroll Deductions with respect to which such Company Contribution is made are
withheld.
ARTICLE VI
ARTICLE VI INVESTMENT.
     A. Stock. Any Stock required for the purposes of the Program may be
treasury shares or original issue shares. Stock shall be purchased as of the end
of each calendar month in the amount required by the Program at the Stock Price
determined for such month.
     Notwithstanding the preceding paragraph, with respect to employees of H.A.
Sheldon, any Stock required for the purposes of the Program shall be purchased
on the open market. The Employee Payroll Deductions and the Company
Contributions transferred to the Program for each H.A. Sheldon’s Participant
account shall be used to purchase the maximum possible number of whole shares of
Stock for the account of such Participant. Such Stock shall be purchased in the
name of the H.A. Sheldon Participant and shall be held by the Company as
custodian until distribution to the H.A. Sheldon Participant. The purchase of
Stock in the name of an H.A. Sheldon Participant shall be made on the first
trading day of each calendar month (or as soon after such day as practicable)
following the month in which the Employee Payroll Deductions and Company
Contributions are made (“Purchase Date”). The Stock Price for such purchases
shall be the price at which the Stock is purchased on such Purchase Date. To the
extent funds remain in an H.A. Sheldon’s Participant account after the purchase
of Stock, such funds shall be carried forward in the Participant’s account until
the next Purchase Date, at which time such funds shall be used along with
additions to the Participant’s account to purchase additional Stock.
     B. Other Interest and Income. Except as herein expressly provided, no
interest or other income will be paid or credited on account of Employee Payroll
Deductions, Company Contributions, or any other amounts payable or credited to
Participant’s accounts.
ARTICLE VII
HOLDING PERIOD AND DISTRIBUTION
     A. Holding Period. The Stock purchased by or on behalf of the Program and
credited to Participant’s accounts shall be held by the Company as custodian, at
its discretion either in its name or in the name of one or more nominees, during
the holding period (the “Holding Period”) specified in ARTICLE-VII-B below and
until such Stock is distributed to Participants.

5



--------------------------------------------------------------------------------



 



     B. Duration. The Holding Period with respect to Stock credited to a
Participant’s account shall commence on the date such Stock is credited to the
Participant’s account and shall end on December 31 of the year in which such
Stock is credited.
     C. Distribution.
     1. As promptly as practicable after December 31 of each year, but not later
than February 15, the Company shall distribute to the Participant the Stock then
held by the Company which was credited to the Participant under the Program
during the preceding calendar year, except that any fractional shares of Stock
shall be retained by the Company and carried forward to the credit of the
Participant.
     2. In lieu of retaining a prior year’s fractional share, the Company may,
at its election, distribute cash in lieu of any fractional share held for the
account of any Participant who has no payroll deduction authorization form or in
effect. For such fractional share of Stock, the Company shall pay the
Participant the pro rata Stock Price for the month preceding the date of the
distribution. With respect to any funds that remain in an H.A. Sheldon
Participant’s account after the end of each Holding Period, the Company may
either (i) carry such funds forward in the Participant’s account, with such
funds to be used at the next Purchase Date, or (ii) distribute such funds to the
H.A. Sheldon Participant as soon as practicable after the end of the Holding
Period.
ARTICLE VIII
WITHDRAWALS AND PAYMENTS
     A. Conditions of Withdrawal. Notwithstanding the provisions of ARTICLE VII
relating to the Holding Period, a Participant may make a withdrawal under the
conditions specified in this ARTICLE VIII-A. The method of payment upon any such
withdrawal is specified in ARTICLE VIII-C below.
     1. Notwithstanding the Holding Period, all Stock and cash for any
fractional share previously credited to the account of a Participant will be
delivered to the Participant, his/her beneficiary or estate as the case may be,
upon the occurrence of the following events:
     (a) Death of the Participant;
     (b) Termination of employment;
     (c) Retirement at age 65 or older;
     (d) Withdrawal in full from participation in the Program.
     2. In any such event, delivery of the Stock and cash for any fractional
share shall be made as soon as practicable following the end of the month in
which such event occurred.
     B. Cessation of Company Contributions; Eligibility for Future
Participation. All Company Contributions shall terminate on cessation of
withholding of Employee Payroll Deductions. A Participant withdrawing from the
Program during his employment is not eligible for

6



--------------------------------------------------------------------------------



 



renewed participation in the Program until after the expiration of twenty-four
(24) months from his date of withdrawal.
     C. Method of Payment.
     1. In the event of any withdrawal under this ARTICLE VIII, payment shall be
made to Participant in cash equal to the value of the Participant’s account or
in Stock, in accordance with ARTICLE VIII-C-2 and ARTICLE VIII-C-3 below.
     2. For the purpose of making cash payments upon withdrawal, cash will be
paid for Stock credited to the Participant’s account at the Stock Price for the
calendar month preceding the Company’s receipt of the withdrawal request.
     3. A Participant may be delivered Stock in lieu of cash under ARTICLE
VIII-C-1 above, provided such Participant notifies the Administrative Committee
in writing of the desire to be issued Stock. Stock will be issued only at the
regularly scheduled annual distribution as set forth in Article VII.
     4. Notwithstanding any other provision of this ARTICLE VII-C to the
contrary, with respect to H.A. Sheldon Participants, the withdrawals and
payments under this ARTICLE VIII shall be made by distributing the Stock and
funds, if any, in the Participant’s account to the H.A. Sheldon Participant.
Such distribution shall be made as soon as administratively practicable
following the Participant’s entitlement to a withdrawal or payment under this
ARTICLE VIII.
     D. Refund of Uncredited Accounts. Upon a Participant electing to withdraw,
the Company will refund any Employee Payroll Deductions and Company
Contributions not already credited to the Participant’s account for the month
the withdrawal election is made.
ARTICLE IX
DESIGNATION OF BENEFICIARY
     A. Participants shall file with the Company a written designation of
beneficiary designating who is to receive any Stock, fractional shares, and cash
being held for the Participant’s benefit under the Program in the event of the
Participant’s death.
     B. A Participant may change beneficiary designations at any time by written
notice to the Company. Such change shall take effect as of the date the
Participant signed such written notice, whether or not Participant is living at
the time of receipt of such notice by the Company, but without prejudice to the
Company on account of payments made before such receipt.
     C. Upon the death of a Participant and upon receipt of proof deemed
adequate by the Company of the identity and existence at the Participant’s death
of a beneficiary or beneficiaries validly designated under the Program, the
Stock, fractional shares and cash being held for the Participant’s benefit under
the Program shall be delivered to the beneficiary designated under ARTICLE IX-A.
     D. In the absence of a beneficiary designated under the Program who is
living at the time of a Participant’s death, payment shall be made to the
executor or administrator of the estate of the Participant. If no executor or
administrator has been appointed to the Company’s

7



--------------------------------------------------------------------------------



 



knowledge (or in the event such executor or administrator has been disqualified)
payment may be made to such person or persons as the Company shall be satisfied
is legally entitled thereto.
     E. No designated beneficiary shall, prior to the death of the Participant,
acquire any interest in the Stock, fractional shares or cash credited to the
Participant under the Program.
ARTICLE X
VOTING RIGHTS AND TENDER RIGHTS
     A. Voting Rights — In General. While Stock is held by the Company as
custodian under the Program, the Company will deliver to each Participant all
notices of meetings, proxy statements and other materials distributed by the
Company to its stockholders. The full shares of Stock in each Participant’s
account will be voted in accordance with the Participant’s signed proxy
instructions timely delivered to the Company. Fractional shares shall be voted
on a combined basis in order to comply, to the extent possible, with all timely
written instructions received from Participants. If timely written instructions
are not received from a Participant, the custodian shall vote such Participant’s
shares in the same proportion as those shares of stock with respect to which
timely written instructions were received.
     B. Voting Rights and Tender Rights — After Commencement of a Tender Offer.
Notwithstanding anything to the contrary in the Program, the following
provisions shall govern after the Commencement Date of a Tender Offer (each as
hereinafter defined):
     1. For purposes of this ARTICLE X-B, the terms set forth below shall have
the following meanings:
“Affiliate” shall mean, with respect to Tandy Brands Accessories any person or
entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with Tandy Brands
Accessories.
“Commencement Date” shall mean the date of public announcement of the
commencement of any Tender Offer.
“Credited Shares” shall mean, with respect to a Participant, any and all shares
of Stock credited to such Participant’s account that have been transferred to
the Special Custodian in accordance with ARTICLE X-B-2. hereof.
“Special Custodian” shall mean the bank, trust company or other entity appointed
as such by the Company in accordance with ARTICLE X-B-2 hereof.
“Tender Offer” shall mean any tender offer for, or request or invitation for
tenders of, shares of Stock, whether the consideration proposed to be exchanged
for such shares is cash, the securities of any person or any other form of
property.
“Tender Rights” shall mean any and all rights to tender or exchange shares of
Stock pursuant to a Tender Offer.
“Voting Rights” shall mean any and all rights to vote or consent with respect to
shares of Stock.

8



--------------------------------------------------------------------------------



 



     2. As promptly as practicable following any Commencement Date, the Company
shall (a) appoint a bank, trust company or other entity that is not an Affiliate
of Tandy Brands Accessories to act as Special Custodian for Stock held by the
Company as custodian under the Program and (b) irrevocably transfer all shares
of Stock then held by the Company as custodian to the Special Custodian.
Thereafter, the Company shall, until the date on which the Tender Offer is
consummated or abandoned, irrevocably transfer any and all additional shares of
Stock acquired by it as custodian to the Special Custodian. Cash held by the
Company as custodian shall not be transferred to the Special Custodian.
     3. Except as otherwise expressly provided in ARTICLE X-B-4 hereof, the
Special Custodian shall hold shares of Stock transferred to it by the Company on
such terms and conditions of the Program, as shall be agreed upon by the Company
and the Special Custodian; provided, however, that, with respect to the rights
of a Participant to shares of Stock, the terms and conditions under which the
Special Custodian shall hold shares of Stock transferred to it shall be at least
as favorable as those available to a Participant under the Program.
     4. The following provisions shall govern the exercise by the Special
Custodian of Voting Rights and Tender Rights with respect to shares of Stock
transferred to it by the Company:
     (a) The Special Custodian shall exercise Tender Rights with respect to a
Participant’s Credited Shares in accordance with timely written instructions
delivered by such Participant to the Special Custodian.
     Tender Rights with respect to fractional Credited Shares shall be exercised
on a combined basis in order to comply, to the extent possible, with all timely
written instructions received from Participants. If timely written instructions
are not received from a Participant, the Special Custodian shall not exercise
Tender Rights with respect to such Participant’s Credited Shares.
     (b) The Special Custodian shall exercise Voting Rights with respect to a
Participant’s Credited Shares in accordance with timely written instructions
delivered by such Participant to the Special Custodian. Voting Rights with
respect to fractional Credited Shares shall be exercised on a combined basis in
order to comply, to the extent possible, with all timely written instructions
received from Participants. If timely written instructions are not received from
a Participant, the Special Custodian shall exercise Voting Rights with respect
to such Participant’s Credited Shares in the same proportion as those shares of
Stock with respect to which timely written instructions were received.
     (c) The Special Custodian shall use its best efforts to ensure that
Participants are able to direct the exercise of Voting Rights and Tender Rights
on the basis of the same information, and in accordance with substantially the
same procedures, as are available to the holders of shares of Stock. Without
limiting the generality of the foregoing, the Special Custodian shall take the
following actions:
     (1) Give prior written notice to each Participant of any occasion upon
which Voting Rights or Tender Rights may be exercised;

9



--------------------------------------------------------------------------------



 



     (2) Transmit to each Participant any written information relating to the
exercise of Voting Rights or Tender Rights that is distributed by the management
of the Company or any other person;
     (3) Request written instructions from each Participant as to the manner in
which Voting Rights or Tender Rights should be exercised; and
     (4) Exercise Voting Rights or Tender Rights in accordance with the written
instructions delivered by the Participant to the Special Custodian.
     (d) The Special Custodian shall not disclose to the Company, and shall
maintain strict confidentiality with respect to, any information regarding the
exercise of Voting Rights or Tender Rights, including without limitation
information regarding the identity of any Participant who exercises or fails to
exercise such rights.
     (e) Any cash or other property received by the Special Custodian upon
consummation of a Tender Offer shall be distributed to Participants as promptly
as practicable following receipt thereof.
     C. Applicability of Terms of Program. Except as expressly provided in this
ARTICLE X, the terms and provisions of the Program shall remain in full force
and effect.
ARTICLE XI
ADMINISTRATION
     A. Authority of Tandy Brands Accessories.
     1. The Program shall be administered by Tandy Brands Accessories through
such persons as it shall name to the Administrative Committee.
     2. The powers of the Company with respect to the administration of this
Program shall include those conferred elsewhere in the Program plus those set
forth below.
     (a) Authorizing delivery and payment of Stock and cash under the Program.
     (b) Making, amending and enforcing all appropriate rules and regulations
for the administration of the Program.
     (c) Deciding or resolving any and all questions as may arise in connection
with the Program.
     3. Any determination, decision or action of the Company or the
Administrative Committee concerning or with respect to any question arising out
of or in connection with the construction, interpretation, administration and
application of the Program and of its rules and regulations, shall lie within
the absolute discretion of the Company and shall be final, conclusive and
binding upon all Participants and any and all persons claiming under or through
any Participant.

10



--------------------------------------------------------------------------------



 



     B. Cost of Administration. All costs of administration of the Program shall
be paid by the Company.
ARTICLE XII
PARTICIPATION BY AFFILIATED COMPANIES
     This Program shall apply to any corporation a portion of whose voting stock
is owned directly or indirectly by Tandy Brands Accessories and any of its
affiliates, if such corporation shall elect to participate and if., and so long
as, such participation shall be approved by Tandy Brands Accessories. Such
participating corporations are called “Participating Companies”. The
Participating Companies shall be bound by the terms of this document unless
otherwise determined by the Administrative Committee and approved by the Tandy
Brands Accessories Board of Directors.
ARTICLE XIII
NO WARRANTY OF SECURITY VALUES
     Neither Tandy Brands Accessories nor any Participating Companies, their
officers, directors, agents or servants, warrants or represents in any way that
the value of Stock in which the Participant may have an interest will increase
or will not decrease. Each Participant assumes all risk in connection with any
changes in the value of Stock to the extent he/she may have an interest therein.
ARTICLE XIV
GENERAL PROVISIONS
A. Extent of Certain Rights of Participants.
     1. Participation in the Program shall not entitle any employee to be
retained in the service of Tandy Brands Accessories or of any Participating
Company. The right and power of Tandy Brands Accessories and of each
Participating Company to dismiss or discharge any employee is specifically
reserved.
     2. No Participant nor any person claiming under or through them shall have
any right or interest under the Program that is not herein expressly granted.
     3. No interest in any Stock or cash held under the Program prior to
delivery to the Participant as hereinabove provided, shall be assigned,
alienated, pledged, or other-wise encumbered in whole or in part, either
directly, by operation of law, or otherwise. If any attempt is made by a
Participant to assign, alienate, pledge or otherwise encumber his interest in
such Stock or cash prior to such delivery, for his debts, liabilities or in tort
or contract, or otherwise, then the Company (in its absolute discretion) may
treat such attempt as an election by the Participant to withdraw from the
Program and submit to any loss of rights as provided in the Program in the case
of a withdrawal at the time of such attempt.

11



--------------------------------------------------------------------------------



 



     B. Quarterly Statement of Account. As soon as practicable after the end of
each calendar quarter, all Participants shall be furnished with a statement of
their account under the Program.
     C. Registration of Stock. Each Participant shall, at such time as the
Company may reasonably request, furnish written instructions for the
registration of Stock to be delivered under the Program upon completion of the
Holding Period. Such Stock will be registered in the Participant’s name alone or
in such name and that of one such other adult person as may be designated as
joint .tenants with right of survivorship, and not as tenants in common. Such
instructions shall remain in effect until receipt by the Company of written
instructions to change the registration previously authorized. In the absence of
such written instructions, Stock to be delivered to a. Participant will be
registered in the Participant’s name alone or, in the event of death prior to
such delivery, will be registered in the name of the person or persons entitled
thereto.
     D. Miscellaneous.
     1. The Administrative Committee may rely upon the authenticity of any
information supplied to them by the Company in connection with the operation of
the Program, and shall be fully protected in relying upon such information.
     2. No individual administering or aiding in the administration of the
Program shall have any liability, except as provided in ARTICLE XIV-D-3 below.
As a condition precedent to participation in the Program or the receipt of
benefits thereunder, such liability, if any, is expressly waived and released by
each Participant and by the act of participation or the acceptance of benefits
thereunder.
     3. No individual administering or aiding in the administration of the
Program shall be liable except for his own act or omissions and then only for
willful misfeasance, bad faith, gross negligence or reckless disregard of the
duties involved in the conduct of his office. As used herein, “individual
administering or aiding in the administration of the Program” shall include any
director, officer, employee or agent of the Company.
     4. The Company may require compliance with any legal requirements which it
deems necessary as a condition for delivery of, or payment for, any Stock or
cash credited to a Participant’s account under the Program.
     5. By a Participant’s act of participating in the Program or by the
acceptance of any of the benefits thereunder, such Participant and any and all
persons claiming under or through any such Participant, shall thereby be
conclusively deemed to have indicated his acceptance and ratification of, and
consent to, the application of the provisions of the Program.
     6. For the purposes of the Program, unless the contrary is clearly
indicated by the context, the use of the masculine gender shall also include
within its meaning the feminine, and the use of the singular shall also include
within its meaning the plural, and vice versa.

12



--------------------------------------------------------------------------------



 



ARTICLE XV
NOTICES AND COMMUNICATIONS
     A. To Participants. All notices, reports and other communications to a
Participant under or in connection with the Program shall be deemed to have been
duly given, made or delivered when received by the Participant, or (if mailed)
when mailed with postage prepaid and addressed to the Participant at his address
last appearing on the records of the Company.
     B. By Participant. All notices, instructions or other communications by a
Participant to the Company under or in connection with the Program shall be
deemed to have been duly given, made or delivered when received by the Vice
President and Chief Financial Officer of the Company at 690 East Lamar Blvd.,
Suite 200, Arlington, Texas 76011 or when received in the form specified by the
Company and at the location, or by the person, designated for receipt of such
notice, instruction or other communication by the Company.
ARTICLE XVI
AUTHORITY TO AMEND, SUSPEND OR TERMINATE
     A. The Board of Directors of the Company may amend, suspend or terminate
the Program at any time, or from time to time. Without limitation, such
amendment may change: (a) the rates of allowable Employee Payroll Deductions
which may be designated by all Participants; (b) the rates of Company
Contributions; or (c) any other provision of the Program, except that a
Participant’s percentage rate of Employee Payroll Deductions may not be
increased without his consent.
     B. The Board of Directors of the Company may delegate to the Administrative
Committee the authority to amend any provisions of this Program, provided such
amendment is (a) of an administrative nature or (b) does not result in any
material increase in the Company’s cost.
     C. The Board of Directors of the Company shall have the discretionary
authority to waive the requirement that a Participant in the Program be employed
by the Company for at least two (2) years and be contributing to the Plan as
described in ARTICLE II-B and confer immediate eligibility for the Participant
in the Program at the fifty percent (50%) Company Contribution level as
described in ARTICLE II-B-2; provided, however, that such Participant will lose
eligibility for the fifty percent (50%) Company Contribution and will no longer
be eligible to participate in the Program unless the Participant begins
contributions to the Plan as soon as possible after the Participant satisfies
the Plan’s eligibility requirements.
     D. No amendment, suspension or termination shall adversely affect any
rights of a Participant to Stock, fractional shares or cash credited to his
account under the Program as of the date of amendment, suspension or
termination. Upon termination of the Program, all Stock, fractional shares and
cash credited to the account of each Participant under the Program shall be
promptly paid to such Participant.

13



--------------------------------------------------------------------------------



 



ARTICLE XVII
APPLICABLE LAW
     Except as otherwise provided herein, any question concerning or with
respect to the validity; construction, interpretation, administration and effect
of the Program, and of its rules and regulations, and the rights of any or all
persons having or claiming to have an interest therein or thereunder, shall be
governed exclusively and solely in accordance with the laws of the State of
Texas.
ARTICLE XVIII
DEFINITIONS
     For the purpose of the Program, unless some other meaning is clearly
indicated by the context, the following definitions shall be applicable:
     “Company” is defined in ARTICLE I as Tandy Brands Accessories and its
participating affiliates and associates.
     “Company Contributions” is defined in ARTICLE I.
     “Earnings” means the amount which an employee is receiving as salary or
wages from the Company, including (a) payments for overtime, vacation pay, night
shift bonus, and any cost of living adjustment, including incentive
compensation, other variable compensation, and the value of the personal use of
company vehicles and company automobile allowances, but excluding (b) living
allowance, retainers, and any special payments made for services performed
outside his regular duties and any other special payments, (c) except to the
extent that the inclusion of any item in (b) above is specifically approved by
the Chief Executive Officer of the Company or by such employee or employees of
the Company as he may authorize in writing. Commissions shall be included as
Earnings only to the extent determined by the Chief Executive Officer of the
Company or by such employee or employees of the Company as he may authorize in
writing.
     “Employee” means a regular employee of the Company receiving wages or
salary, but shall not include any. person compensated pursuant to a contract
other than an employment contract with the Company under the terms of which
compensation is paid on a regular fixed salary or wage basis. As used above,
“Employee” shall also include, without limitation, any salesman who is a bona
fide employee of the Company and recognized as such for Social Security
purposes.
     “Employee Payroll Deductions” is defined in ARTICLE III-A.
     “Holding Period” is defined in ARTICLE VII-A.
     “Participant” means an employee who is eligible to be and becomes a
participant in accordance with the provisions of the Program.

14



--------------------------------------------------------------------------------



 



     “Participating Companies” is defined in ARTICLE XII.
     “Program” is defined in ARTICLE I.
     “Stock” is defined in ARTICLE I.
     “Stock Price” is defined in ARTICLE IV. Provided, however, with respect to
employees of H.A. Sheldon, “Stock Price” is defined in ARTICLE VI-A.
     “Tandy Brands Accessories” means Tandy Brands Accessories, Inc., a Delaware
corporation.
ARTICLE XIX
EFFECTIVE DATE
     A. The original effective date of the Program was January 1, 1991. The
effective date of this amendment and restatement of the Program shall be
December 1, 2005 provided all approvals, rulings and orders (satisfactory to
Tandy Brands Accessories and, to the extent deemed by Tandy Brands Accessories
to be necessary or desirable) by the appropriate State and Federal or other
Governmental authorities with respect to the Program and any action contemplated
under the Program have been obtained or satisfied.
     B. Notwithstanding the provisions of ARTICLE II and ARTICLE XIX-A,
employees who are represented by a union (pursuant to a certification by the
National Labor Relations Board otherwise in accordance with the provisions of
Section 9 of the National Labor Relations Act) shall become eligible to
participate in the Program (a) only after the Company and such union shall have
entered into a written agreement to the effect that the Program shall be offered
to the employees so represented, and (b) only in accordance with any conditions
or requirements contained in such agreement.
     IN WITNESS WHEREOF, this document has been executed this 30 day of
November, 2005.

                  TANDY BRANDS ACCESSORIES, INC.    
 
           
 
  By:   /s/ J.S.B. Jenkins
 
   
 
  Name:   J.S.B. Jenkins    
 
  Title:   President and CEO    

15